Citation Nr: 9933994	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Determination of the proper rating for service-connected 
post-traumatic stress disorder (PTSD), currently assigned a 
30 percent disability rating.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for PTSD evaluated as 10 percent disabling and denied 
entitlement to TDIU status.  In April 1999 the RO increased 
the rating for PTSD to 30 percent.

The Board notes that in August 1998 the veteran submitted a 
request to reopen her previously denied claim of entitlement 
to service connection for a left lower rib disorder.  
Although preliminary review of this matter discloses that 
apparently pertinent evidence has been associated with the 
claims file since the RO's previous denial, the RO has yet to 
adjudicate this issue.  Therefore, the Board refers this 
matter back to the RO for appropriate action.

The Board defers consideration of the TDIU claim until 
completion of the development described in this REMAND.


REMAND

A preliminary review of the claims file discloses that the 
veteran is diagnosed with at least three mental disorders.  
She has been service connected for PTSD since a June 1998 
rating decision.  The PTSD has been rated as 30 percent 
disabling since an April 1999 rating decision.  She is also 
diagnosed with major depression, chronic generalized anxiety 
disorder and dysthymic disorder secondary to chronic pain, 
none of which are service connected.  VA records document the 
veteran's treatment for a variety of symptoms at a mental 
health clinic from January to November 1997 and psychiatric 
hospitalization in May 1997.  Upon a VA mental examination in 
February 1998 the examiner noted several objective findings 
pertaining to symptomatology and confirmed the veteran's 
diagnoses for mild PTSD and for chronic generalized anxiety 
disorder and dysthymic disorder secondary to chronic pain.  
However, these records are not specific as to the exact 
nature and severity of the psychiatric impairment 
attributable solely to the veteran's service-connected PTSD 
(as distinguished from the impairment attributable to the 
veteran's nonservice-connected psychiatric disorders).  
Therefore, the medical evidence must be clarified before the 
Board may proceed with an informed appellate review of the 
level of disability of the veteran's PTSD.

The Board also notes that the claims file includes incomplete 
documentation of a Social Security Administration (SSA) 
determination of disability discussed in an April 1995 letter 
from SSA.  It is unclear from SSA evidence associated with 
the claims file the extent to which, if any, the veteran's 
PTSD affected a SSA finding of disability.  Because the VA is 
clearly required to obtain and review SSA disability records 
which may contain evidence pertinent to a veteran's VA claim, 
these records should be located and associated with the 
claims file.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The veteran is to be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and severity of 
her service-connected PTSD as 
distinguished from nonservice-connected 
mental disorders.  The evaluation must 
include a comprehensive mental status 
evaluation and all appropriate testing 
following the examiner's detailed review 
of the veteran's claims folder.  Upon 
completion of the examination, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected PTSD from that of any 
other nonservice-connected psychiatric 
entity.  In the event differentiation is 
not possible the examiner must so state 
and explain why.  In addition, if 
possible, the examiner should provide an 
assessment of the degree of the veteran's 
social and industrial impairment due 
solely to the service-connected PTSD and 
explain the basis for this opinion.  The 
examiner must also consider the severity 
of PTSD in terms of the Global Assessment 
of Functioning Scale including 
designation of a numerical score due 
solely to the service-connected PTSD and 
a full discussion of the significance of 
the score assigned.

2.  The RO should obtain copies of all 
medical and other records pertaining to 
the veteran's claim for SSA disability 
benefits and associate these records with 
the claim file.

Thereafter, the RO should readjudicate the veteran's claim 
for a higher evaluation for PTSD and for TDIU status.  If the 
RO denies the benefits sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



